     Case 3:19-cv-01977-JLS-MDD Document 5 Filed 12/20/19 PageID.32 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   COLLETTE STARK, an individual,                     Case No.: 19-CV-1977 JLS (MDD)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO DISMISS ENTIRE
                                                        CASE WITH PREJUDICE
14   BIZSOURCE CAPITAL, LLC, a New
     York limited liability company,
15                                                      (ECF No. 4)
                                     Defendant.
16
17
18         Presently before the Court is Plaintiff Collette Stark and Defendant Bizsource
19   Capital, LLC’s Joint Motion to Dismiss Entire Case with Prejudice (“Joint Mot.,” ECF No.
20   4), in which the Parties request dismissal under Federal Rule of Civil Procedure 41(a)(1)
21   based on a private, confidential settlement agreement. See id. at 1. Good cause appearing,
22   the Court GRANTS the Joint Motion. As stipulated, this action is DISMISSED WITH
23   PREJUDICE in its entirety, with each Party to bears its own attorneys’ fees and costs.
24         IT IS SO ORDERED.
25
26   Dated: December 20, 2019
27
28

                                                    1
                                                                            19-CV-1977 JLS (MDD)
